                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

Michael G. Capps,                      )          Case No. 8:18-cv-02700-DCC
                                       )
                  Plaintiff,           )
                                       )
v.                                     )                      ORDER
                                       )
Oconee County Sheriff’s Office, Mike   )
Crenshaw, Kevin Davis, Jeff            )
Underwood, Bryan Long, Justin Pelfrey, )
Josh Labrecque, Oconee County          )
Counsel, Edda Cammick, David Root, )
                                       )
                  Defendants.          )
________________________________ )

       This matter is before the Court upon Plaintiff’s Complaint1 alleging state law claims

for libel and slander. ECF Nos. 1, 14. In accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate

Judge Kevin F. McDonald for pre-trial proceedings and a Report and Recommendation

(“Report”). On May 22, 2019, the Magistrate Judge issued a Report recommending that

this action be dismissed without prejudice and without service of process because this

Court lacks subject matter jurisdiction over Plaintiff’s claims. ECF No. 24. The Magistrate

Judge advised Plaintiff of the procedures and requirements for filing objections to the

Report and the serious consequences if he failed to do so. Plaintiff has filed no objections,

and the time to do so has lapsed.


       1
       Plaintiff clarified his claims in his objections to the Magistrate Judge's prior Report
and Recommendation.
       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. Accordingly, this action is DISMISSED without prejudice and

without issuance of service of process.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
June 18, 2019
Spartanburg, South Carolina


                                NOTICE OF RIGHT TO APPEAL
The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.
